PER CURIAM.
Motion [to amend mandate] dated March 3, 1926, is granted, and upon the reissuanee of mandate the same will specifically provide that an order be entered in the court below against James E. Smith and the Uneas Paper Board Company, directing the payment jointly and severally of the sum of $3,500 by said Smith and said Uneas Paper Board Company to Ernest Angelí, trustee in bankruptcy of the estate of the Kolb Carton Company, Inc.
It appearing that the affairs and property of the Uneas Paper Board Company are in the care and custody of a receiver not appointed by the court below, and that said court and this court are without jurisdiction to order said receiver to pay any moneys to-said trustee in bankruptcy, it is further directed that said reissued mandate shall provide that the order directing payment by the Uneas Paper Board Company shall, as. against the receiver, be considered merely as a fixing of the amount due, and not as a direction that payment be made.
Application for payment must be mado to the court that appointed the receiver.